DETAILED ACTION
The amendment filed June 16, 2020 has been entered and examined accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the channel” (at least in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Figure 2, which is shown in cross section, does not have proper cross hatching to distinguish comments from empty space (like the claimed channel).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, line 3 recites “the drive” which lacks antecedent basis. For the purposes of examination, Examiner will interpret this limitation as recited --the drivetrain--. This also applies to Claim 12.
	Claim 6, lines 4-5 recite “a last rod section” which renders the claim indefinite. It is unclear if this rod section is part of the drill string as supported in the specification or if this is meant to be a distinct component. For the purposes of examination, Examiner will interpret this claim as positively reciting that the drill string comprises rod sections to provide clarity.
	Claim 11 recites “the force transmission element and additional force transmission element is a hollow shaft” (emphasis added by the examiner).  It is unclear if both are hollow shafts or at least one of the two are hollow shafts. 
	Claims 5 and 13 are rejected as depending on a rejected indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Zee et al US Patent Application Publication 2014/0284111 hereinafter referred to as Van Zee.
	Regarding claims 1-5, 9, and 11-13, Van Zee discloses a ground drilling device (see Figure 1) with a drivetrain (10) comprising a first hydraulic motor (44, 79) and a second hydraulic motor (32, 34) [0023, 0024, 0027] for rotating a drill string (14) [0017, 0018] with a first (24) and second (26) force transmission element (inner and outer in the art, so first and second are interchangeable with inner and outer) that are both hollow shafts (as shown on Figure 2) wherein the first force transmission element is also radially moveable [0027] and further comprising a first channel (unlabeled but shown on Figure 2 as the L-shape bore through (24)) and a second channel (54). The method of claim 9 is cited above and not repeated for brevity. 
	Regarding claims 6 and 14, Van Zee further discloses an adapter (not shown) part of the channel (as cited above) and connected to the last section of the drill pipe [0028].
	Regarding claim 7, Van Zee further discloses wherein the drill string includes at least one rod section [0017].
claim 8, Van Zee further discloses that the drill string is a dual drill string [0021].
	Regarding claim 10, Van Zee further discloses an adapter (42) connected to the outer section (the second structures cited above) (see Figure 2 and [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Zee et al US Patent Application Publication 2013/0068490 also teaches an analogous horizontal drilling machine for a dual drill string while supplying mud to the drill string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672